DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 23 November 2021, is acknowledged.  Claims 1-43, 60, and 70 have been cancelled.  Claims 44, 47-50, 54, 58, 61-64, and 67 have been amended.  Claims 44-59, 61-69, and 71-73 are under consideration.

Track One status has been granted for this application.  


Information Disclosure Statement
The information disclosure statements filed 11 September 2021 have been considered.  An initialed copy of the IDS accompanies this Office Action.  

Withdrawn Objections/Rejections
Applicant’s amendments have obviated the previous objections to claims 44, 48, 50, 54, 58, 60-63, and 67.
Applicant’s amendments have obviated the previous rejection of claims 44-70, 72, and 73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
In conjunction with the claim amendments, Applicant’s arguments are convincing to obviate the previous rejection of claims 44-70, 72, and 73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description.  
Applicant’s amendment to require that the at least one BDM is linked via its N-terminus has obviated the previous rejection of claims 44, 51-54, 59, 61-64, 67-69, 72, and 73 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tomlinson et al. (WO2008/096158; IDS).
Applicant’s amendment has also obviated the previous provisional 35 U.S.C. 101 rejection of claims 44-73 as claiming the same  invention as that of claims 44-73 of copending Application No. 16946451 (reference application).





  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 51-53, 59, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 51, 59, and 68 each lacks antecedent basis for “the pharmacologically active protein” because claim 44 as amended no longer recites this limitation.
Claims 52 and 53 each lacks antecedent basis for “the second target” because claim 44 as amended no longer recites this limitation. 
Claim 55 lacks antecedent basis for “the molecule comprises a non-antibody protein or polypeptide” because claim 44 as amended no longer recites this limitation.
Appropriate correction and/or clarification is required.  As discussed in the interview summary, the proposed Examiner’s Amendment would obviate these rejections.




The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 71 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of SEQ ID NOS: 26, 27, 28, and 29 are structures that do not include an antibody or antibody fragment.  Accordingly, the structures are broader in scope than the structures recited in amended claim 44, from which the claim depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  
As discussed in the interview summary, the proposed Examiner’s Amendment would obviate this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44-59, 61-69, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (WO2008/096158; IDS).
The teachings of Tomlinson were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
Claim Amendments
The 23 November 2021 claim amendments limited the multi-specific molecule of claim 44 to one in which the at least one BDM is coupled via its N-terminus to a C-terminus of a heavy and/or light chain of the antibody or antigen binding fragments thereof.  The additional amendments corrected informalities and addressed issues under 35 U.S.C. 112.  
Rule 1.132 Declaration
A Rule 1.132 Declaration of Dr. George Kopsidas was filed 23 November 2021.  In that Declaration, Dr. Kopsidas outlines the difficulties and unpredictability associated with preparing molecules comprising a CTLA-4 scaffold linked to an antibody or antibody fragment that would bind both the antigen recognized by the CTLA-4 scaffold and the antigen recognized by the antibody portion.  The differences between the binding site in the CTLA-4 V-like domain compared to an antibody variable domain are reviewed, and it is pointed out that the N-terminus of CTLA-4 was known to position close to the grove of binding loops 2 and 3.  Based on these structural differences, it was unexpected that a CTLA-4 scaffold could be coupled by its N-terminus to another protein without abolishing its binding activity.  Dr. Kopsidas also notes that fusions of CTLA-4 to another molecule prior to the effective filing date had been limited to fusions to CTLA-4’s C-terminus (e.g., CTLA-4Fc; aka Belatacept).  In addition, Dr. Kopsidas points out that trial-and-error testing was required using different linkers and different changes to the CTLA-4 domain sequence before molecules that were stable and bound their prospective ligands were obtained.  
Applicant’s Arguments
Applicant argues in the Remarks that the teachings of Tomlinson relied upon in the rejection of record are prophetic and that the Declaration shows that it would not have been obvious that CTLA-4 could have been predictably linked via its N-terminus while maintaining ligand binding.  It is therefore Applicant’s position that the claimed invention provided unexpected results that could not have been predicted from the general and prophetic guidance of Tomlinson.  
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing with respect to the current claims, which are not commensurate in scope with the evidence of unexpected results relied upon.  Because the claims do not reflect the essential elements identified in the Declaration, the Declaration under 37 CFR 1.132 filed 23 November 2021 is insufficient to overcome the rejection of claims 44-59, 61-70, 72, and 73 as unpatentable over the teachings of Tomlinson.  While the evidence provided in the Declaration has merit, it also makes clear that not only the particular CTLA-4 scaffold used (i.e., SEQ ID NO: 5) was key to providing a molecule that could bind two or more specificities, but also the peptide linker that linked the N-terminus of the CTLA-4 scaffold to the C-terminus of the antibody constant domain.  None of the instant claims are commensurate in scope with the evidence of unpredictability/unexpected results provided.  Accordingly, the rejection is maintained as applied to the amended claims.  Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.




Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 44-59, 61-69, and 71-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-73 of copending Application No. 16946451 (Published as US20210040177; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims encompass species that are the same molecules as recited in the instant claims.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  However, because the ‘451 application and the instant application have the same effective filing date, a terminal disclaimer will be required.
It is acknowledged that Applicant has filed a terminal disclaimer with respect to the ‘451 application.  The terminal disclaimer was not accepted, however, because the power of attorney was not accepted.  A communication regarding the deficiency in the power of attorney will issue in due course from the Office of Data Management.




Allowable Subject Matter 
No claim is allowed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643